231 U.S. 320 (1913)
STURGES & BURN MANUFACTURING COMPANY
v.
BEAUCHAMP.
No. 54.
Supreme Court of United States.
Submitted November 3, 1913.
Decided December 1, 1913.
ERROR TO THE SUPREME COURT OF THE STATE OF ILLINOIS.
*321 Mr. A.W. Bulkley and Mr. C.E. More for plaintiff in error.
Mr. George E. Gorman and Mr. John M. Pollock for defendant in error.
*324 MR. JUSTICE HUGHES delivered the opinion of the court.
The Sturges and Burn Manufacturing Company is a corporation engaged in manufacturing tinware and other metal products. It employed Arthur Beauchamp, the defendant in error, who was under sixteen years of age, as a press hand to operate a punch press used in stamping sheet metal. Beauchamp was injured in operating the press and brought an action through his next friend, in the Superior Court of Cook County, to recover the damages sustained, counting on the statute of Illinois passed in 1903 (Laws of 1903, p. 187, Hurd's Statutes, 1909, p. 1082) which, by § 11, prohibited the employment of children under the age of sixteen years in various hazardous occupations including that in which the injury occurred. The trial court, refusing to direct a verdict for the defendant, instructed the jury that if the plaintiff was in fact less than sixteen years old and when injured *325 was employed by the defendant upon a stamping machine, the defendant was guilty of a violation of the statute and the plaintiff was entitled to recover. A verdict was rendered for the plaintiff and judgment thereon was affirmed by the Supreme Court of the State. 250 Illinois, 303. The case comes here on error.
The plaintiff in error complains of the ruling that a violation of the statute gives a right of action to the employe in case of his injury, but this is a question of state law with which we are not concerned.
The Federal question presented is whether the statute as construed by the state court contravenes the Fourteenth Amendment. It cannot be doubted that the State was entitled to prohibit the employment of persons of tender years in dangerous occupations. Holden v. Hardy, 169 U.S. 366, 392, 395; Jacobson v. Massachusetts, 197 U.S. 11, 31; Muller v. Oregon, 208 U.S. 412, 421; Chicago, Burlington & Quincy R.R. Co. v. McGuire, 219 U.S. 549, 568, 569. It is urged that the plaintiff in error was not permitted to defend upon the ground that it acted in good faith relying upon the representation made by Beauchamp that he was over sixteen. It is said that, being over fourteen, he at least had attained the age at which he should have been treated as responsible for his statements. But, as it was competent for the State in securing the safety of the young to prohibit such employment altogether, it could select means appropriate to make its prohibition effective and could compel employers, at their peril, to ascertain whether those they employed were in fact under the age specified. The imposition of absolute requirements of this sort is a familiar exercise of the protective power of government. Reg. v. Prince, L.R. 2 C.C. 154; People v. Werner, 174 N.Y. 132; State v. Kinkead, 57 Connecticut, 173; Ulrich v. Commonwealth, 69 Kentucky, 400; State v. Heck, 23 Minneapolis, 549; State v. Hartfiel, 24 Wisconsin, 60; State v. Tomasi, 67 *326 Vermont, 312; Commonwealth v. Green, 163 Massachusetts, 103; 3 Greenleaf on Evidence, § 21; 30 Am. Rep. (note) 617-620. And where, as here, such legislation has reasonable relation to a purpose which the State was entitled to effect, it is not open to constitutional objection as a deprivation of liberty or property without due process of law. Shevlin-Carpenter Co. v. Minnesota, 218 U.S. 57, 70.
It is also contended that the statute denied to the plaintiff in error the equal protection of the laws, but the classification it established was clearly within the legislative power. Heath & Milligan Co. v. Worst, 207 U.S. 338, 354; Louisville & Nashville R.R. Co. v. Melton, 218 U.S. 36, 54; Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 78; Mutual Loan Co. v. Martell, 222 U.S. 225, 236.
The judgment is
Affirmed.